Citation Nr: 0027965	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  99-11 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for left leg disorder, 
manifested by numbness.

2.  Entitlement to service connection for severe ear problems 
and hearing loss.

3.  Entitlement to service connection for a left foot 
disorder.

4.  Entitlement to service connection for a right foot 
disorder.

5.  Entitlement to service connection for a right knee 
disorder, to include arthritis.

6.  Entitlement to service connection for a left knee 
disorder, to include arthritis.

7.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran retired in January 1998, after more than 20 years 
of active military service.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied the claims as not well grounded.

In his June 1999 Substantive Appeal, the veteran contended, 
among other things, that he had a temporomandibular joint 
disorder that was incurred while on active duty.  As the 
record does not show that this issue was adjudicated below, 
it is referred to the RO for appropriate action.

The tinnitus issue is addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  No competent medical evidence is on file which diagnoses 
the veteran with a chronic disability of the left leg 
manifested by numbness, or a chronic ear disability, or a 
chronic disability of the left or right foot, or a chronic 
disability of either knee.

2.  The veteran does not satisfy the requirement for a 
current hearing loss disability pursuant to VA regulations.


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
a left leg disorder manifested by numbness, severe ear 
problems and hearing loss, a left foot disorder, a right foot 
disorder, a right knee disorder, and a left knee disorder are 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Background.  The veteran's ears, feet, and lower 
extremities were clinically evaluated as normal on service 
examinations conducted in October 1977, February 1980, 
November 1981, and September 1987.  No discharge examination 
appears to be on file.

On the October 1977 examination, audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
5
5
5
5
5
10
LEFT
5
5
5
5
5
15

Audiological evaluation conducted as part of the February 
1980 examination revealed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
5
0
5
5
5
5
LEFT
20
0
0
5
10
20

Audiological evaluation conducted as part of the November 
1981 examination revealed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
20
0
0
0
0
0
LEFT
20
0
0
0
0
15

On the September 1987 examination, audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
0
0
0
0
0
10
LEFT
0
0
0
0
10
25

Additionally, it is noted that at the time of the October 
1977 and February 1980 examinations, the veteran reported 
that he had not experienced swollen or painful joints; ear, 
nose, or throat trouble; hearing loss; arthritis, rheumatism, 
or bursitis; "trick" or locked knee; or foot trouble.  
However, he did report that he had experienced cramps in his 
legs.  In February 1980, it was stated that the leg cramps 
were associated with increased exercise.  Further, at the 
time of the September 1987 examination, the veteran reported 
that he had a right ankle sprain in May 1987, and that he 
continued to experience pain in the right ankle and foot.

With respect to the veteran's left leg claim, the service 
medical records show that he complained of numbness of the 
left upper leg in October 1991.  At that time, he was 
assessed with left anterior thigh paresthesias, etiology 
unknown.  On a February 1992 Dental Patient Medical History, 
he reported that he had undiagnosed leg numbness.

The service medical records show that the veteran was treated 
for an earache of the left ear in December 1978.  However, 
the veteran's ears, eyes, nose, and throat were found to be 
normal.  Subsequent records show that the veteran was treated 
on various occasions for ear problems associated with cold 
symptoms.  This includes records dated in February 1984, July 
1988, November 1988, December 1988, March 1989, and January 
1991.

Regarding the veteran's feet, the service medical records 
show that he was treated for a small plantar wart on the left 
foot in January 1982.  He was subsequently treated for a 
right ankle sprain in May 1987, for which he was on crutches.  
X-rays taken at that time were noted to be negative.  
Thereafter, records dated in September 1994 show that he 
reported a history of recurrent ankle sprains and foot pains.  
That same month, he was assessed with a contused left foot.  
X-rays taken of the left foot revealed an early calcaneal 
heel spur.  There was also a tiny bony excrescence of the 
lateral aspect of the base of the distal phalanx.  No acute 
fractures were identified, and there was no focal soft tissue 
swelling.  He was subsequently treated for complaints of 
bilateral foot problems in June and July 1995.  Orthotics 
were prescribed in July 1995.  

The service medical records show that the veteran sought 
treatment in March 1979 for trauma to the right knee which 
occurred during a soccer game.  No abnormalities were seen on 
X-ray examination.  He was assessed with a bruise and 
contusion at the right knee.  He complained of bilateral knee 
pain in April 1983. Subsequent bilateral knee X-rays were 
found to be normal.  On a September 1997 Report of Medical 
Assessment, the veteran reported, in part, that he had 
"arthritis (?)" in his knees, fingers, and wrists.  
Similarly, on a Dental Patient Medical History dated in that 
same month, he reported that he had arthritis - joint - no 
current treatment.  

In February 1998, the veteran submitted a VA Form 21-526, 
Application for Compensation or Pension, in which he claimed 
entitlement to service connection for numbness in the left 
leg, severe sinus/ear problems, foot problems, and 
arthritis/knee problems.  He reported that the numbness in 
the left leg began in October 1991; that the sinus and ear 
problems began in January 1983; that the foot problems began 
in September 1994; and that he did not know when the 
arthritis/knee problems began.

The veteran underwent several VA medical examinations later 
in February 1998.  All of the examination reports noted that 
no medical records were available for review.  Further, with 
the exception of a VA audio examination, all of the 
examination reports were completed by the same physician.

On the VA audio examination, the veteran reported that he had 
had a near constant ear pain in both ears since moving to 
Albuquerque approximately 4 1/2 years earlier.  He reported 
that he had seen an ear, nose, and throat specialist, who 
prescribed nasal medications which had not been noticeably 
helpful.  Further, he reported that he had not had surgery on 
his ears or nose, nor did he report any drainage from his 
ears other than ear wax.  It was also noted that the veteran 
did not report hearing problems; the concern was ear pain.  
Additionally, the veteran reported bilateral tinnitus.

Audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
5
0
0
5
10
4
LEFT
0
0
-5
-05
10
1

Speech recognition scores were 100 percent for both ears.  
Following examination of the veteran, the VA audio examiner 
stated that all results were within normal limits for both 
ears, and indicated normal hearing bilaterally.  Moreover, it 
was stated that the results of acoustic testing showed normal 
middle ear function for both ears.  Since the results did not 
indicate any hearing loss, the examiner opined that it did 
not appear that the veteran's tinnitus resulted from damage 
to the hearing mechanism.  The examiner also stated that the 
results did not indicate the need for medical follow-up.

On a VA general medical examination, the veteran reported, 
among other things, that he awoke one day in 1991 to find 
that he had a bruise on the lateral side of the left thigh.  
He had no memory of having bumped this specific area of his 
thigh or any significant trauma.  The veteran reported that 
the area had a feeling of thickness or numbness, and that he 
felt it was spreading.  Examinations conducted on the thigh 
during service were unremarkable or yielded negative results.  
It was also noted that the condition had not impacted 
negatively on his activities of daily living, and that he was 
not taking any medication and no special measures were 
required.  The veteran also reported a long history of sinus 
problems, and that he was concerned about his hearing 
although he had not overtly felt any significant hearing 
impairment.  He reported that his working area while on 
active duty was mostly in the flight line area and he had 
been exposed to noise.  Regarding his foot problems, he 
reported that in 1994 he was jogging and felt pain and "a 
pop" in both his mid-soles or mid-arch.  Thereafter, he was 
advised and issued an orthotic insole for his jogging and 
working shoes.  In regard to his knees, the veteran declared 
that he was not really sure whether it was arthritis.  He 
reported that he used that term because he was told at one 
time that an X-ray revealed arthritis in his lower back and 
he deduced that the aches in his knees that he had 
experienced since 1983 or 1984 were probably also due to 
arthritis.  

Following examination of the veteran, the examiner diagnosed, 
among other things, negative findings of the left lower 
extremity and specifically the left thigh and left leg; 
negative findings of the left and right foot; and referred to 
X-rays of the right and left knees.  

VA X-rays conducted in February 1998 on the veteran's chest, 
thoracic spine, and both knees were all found to be normal.  

On the VA peripheral nerves examination, the diagnosis was 
negative examination neurologically of the left lower 
extremity.

On the VA feet examination, diagnosis was negative findings 
of both feet, other than somewhat highly arched foot, right 
and left.

In the October 1998 rating decision, the RO, among other 
things, denied service connection for numbness in the left 
leg; severe ear problems and hearing loss; a left foot 
disorder; a right foot disorder; a right knee disorder, 
arthritis; and a left knee disorder, arthritis.  The RO 
essentially found that all of these claims were not well 
grounded because the VA medical examinations did not disclose 
any chronic disabilities.  Service connection was granted 
for, among other things, sinusitis, evaluated as 
noncompensable (zero percent disabling).

The veteran appealed the RO's decision to the Board.  On both 
his Notice of Disagreement and Substantive Appeal, the 
veteran emphasized that he was treated for numbness in the 
left leg, foot problems, and knee problems while on active 
duty, and that these problems had continued ever since.  
Regarding the hearing loss claim, he asserted that he did not 
claim hearing loss but ear pain which seemed to be related to 
his chronic sinus problems for which he was granted service 
connection.  


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for certain 
diseases that were initially manifested, generally to a 
compensable degree of 10 percent or more, within a specified 
presumption period after separation from service.  This 
presumption period is generally within the first post-service 
year.  See 38 U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 
1137; 38 C.F.R. §§ 3.303(a), 3.306, 3.307 (1999).  This 
presumption includes arthritis, as well as organic diseases 
of the nervous system such as sensorineural hearing loss.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  
Further, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that the threshold for normal 
hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  


Analysis.  In the instant case, the Board finds that the 
veteran's claims of entitlement to service connection for a 
left leg disorder manifested by numbness, severe ear problems 
and hearing loss, a left foot disorder, a right foot 
disorder; a right knee disorder, and a left knee disorder are 
not well grounded.  

As an initial matter, the Board notes that there is no 
competent medical evidence that the veteran was ever 
diagnosed with arthritis of either knee during or after his 
period of active service.  Similarly, the medical evidence 
does not show that the veteran was ever found to have a 
hearing loss disability pursuant to 38 C.F.R. § 3.385 either 
during or after service.  Thus, the veteran is not entitled 
to a grant of service connection for arthritis of the knees 
or hearing loss on a presumptive basis.  38 C.F.R. §§ 3.307, 
3.309.

In the instant case, the Board finds that there is no 
competent medical evidence that the veteran has a chronic 
disability of the left leg manifested by numbness, or a 
chronic ear disability, or a chronic disability of the left 
or right foot, or a chronic disability of either knee.  
Moreover, the February 1998 VA examination reports 
affirmatively found that there were no such disabilities.  No 
competent medical evidence is on file which refutes these 
findings.  The Board cannot substitute its own 
unsubstantiated opinion for that of a competent medical 
professional.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Further, as indicated above, the veteran does not 
satisfy the requirements for a current hearing loss 
disability under 38 C.F.R. § 3.385.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  Since both the Caluza and Savage tests for well 
groundedness require competent medical evidence of a current 
disability, the Board must conclude that the claims are not 
well grounded and must be denied.

The Board acknowledges that the veteran has maintained that 
he has experienced numbness in the left leg, pain in both 
feet and both knees, as well as ear pain both during and 
since service.  However, issues of medical diagnosis or 
medical causation require competent medical evidence in order 
to have probative value.  See Grottveit at 93.  Nothing on 
file shows that the veteran has the requisite knowledge, 
skill, experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions cannot well ground his 
service connection claims.  Grottveit at 93; Caluza at 504.

As an additional matter, to the extent the veteran reports 
his symptoms of pain in the feet and knees, the Board notes 
that it was held in Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), that pain alone, without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  The Court has also held that while a lay person is 
competent to testify to the pain he or she has experienced 
since military service, he or she is not competent to testify 
to the fact that what was experienced in service and since 
service is the same condition.  See Clyburn v. West, 12 Vet. 
App. 296, 301 (1999).

For the reasons stated above, the Board has determined that 
the veteran's claims of service connection for a left leg 
disorder manifested by numbness, severe ear problems and 
hearing loss, a left foot disorder, a right foot disorder; a 
right knee disorder, and a left knee disorder are not well 
grounded and must be denied.  As the veteran has not 
submitted the evidence necessary for well-grounded claims, a 
weighing of the merits of the claims is not warranted, and 
the reasonable doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA has neither the duty nor the authority to assist a 
claimant in the absence of a well-grounded claim.  Morton v. 
West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  However, VA may, dependent on the facts 
of the case, have a duty to notify the veteran of the 
evidence needed to support his claim.  38 U.S.C.A. § 5103; 
see also Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  
Accordingly, the Board has examined all evidence of record 
with a view towards determining whether the appellant has 
notified VA of the possible existence of evidence which would 
render any of the above claims well grounded.  The Board 
finds that no such information is of record.  See McKnight v. 
Brown, 131 F.3d 1483 (Fed. Cir. 1997); Beausoleil v. Brown, 8 
Vet. App. 69, 80 (1995); see also generally Stuckey v. West, 
13 Vet. App. 163, 175 (1999), (observing in part that when it 
is alleged that there is specific evidence that would 
manifestly well ground a claim, VA has a duty to inform the 
claimant of the importance of obtaining this evidence to 
"complete the application.") (Emphasis added).


ORDER

Entitlement to service connection for left leg disorder, 
manifested by numbness, is denied.

Entitlement to service connection for severe ear problems and 
hearing loss is denied.

Entitlement to service connection for a left foot disorder is 
denied.

Entitlement to service connection for a right foot disorder 
is denied.

Entitlement to service connection for a right knee disorder, 
to include arthritis, is denied.

Entitlement to service connection for a left knee disorder, 
to include arthritis, is denied.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The governing regulations provide that an appeal consists of 
a timely filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal.  38 C.F.R. § 20.200.  In order to perfect 
an appeal, the appellant must file a Notice of Disagreement 
with a determination by the agency of original jurisdiction 
within one year from the date that the agency mails notice of 
its determination to him or her.  Otherwise, that 
determination will become final.  38 C.F.R. § 20.302.  A 
written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.201.

Service connection was denied for tinnitus in the October 
1998 rating decision.  The Board notes that the veteran did 
not express disagreement with this decision in his December 
1998 Notice of Disagreement.  However, in his June 1999 
Substantive Appeal, he contended, in part, that he had 
experienced ear problems ever since service to include 
tinnitus.  The Board is of the opinion that this satisfies 
the requirement for a timely Notice of Disagreement with the 
denial of his claim of service connection for tinnitus.  See 
38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302.  However, a 
review of the documents on file shows that no Statement of 
the Case was ever issued to the veteran on this issue.  
Therefore, this issue must be remanded to the RO for 
appropriate procedural compliance, including the issuance of 
a Statement of the Case.  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. 
§§ 19.26, 19.29, and 19.30.  Once the RO issues a Statement 
of the Case regarding the underlying issue, the veteran will 
be able to obtain appellate review by filing a VA Form 9 or 
its equivalent with the RO, if it is his desire to do so.

Accordingly, this case is REMANDED for the following action:

The RO should furnish the veteran and his 
representative with a Statement of the 
Case which addresses the issue of 
entitlement to service connection for 
tinnitus.  This document should include a 
summary of the applicable law and 
regulations, with appropriate citations.  
The veteran should also be informed that 
he has sixty (60) days from the date the 
Statement of the Case is issued in which 
to perfect his appeal by the filing of a 
VA Form 9 or its equivalent if he wishes 
appellate review.

Thereafter, if the veteran files a timely substantive appeal 
as to this issue, the case should be returned to the Board.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals


 

